Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.  Note that, Applicant’s amendment and arguments filed 11/23/21 have been entered.  
Applicant's election with traverse of Group I in the reply filed on November 23, 2021, is acknowledged.  The traversal is on the ground(s) that the Office has not met its burden to demonstrate that the search would seriously be burdened in examining methods of reusing water while also searching the systems.  This is not found persuasive because the invention of Group I is drawn to a stable liquid detergent composition, which is materially different and patentably distinct from the invention of Group II, which is drawn to a method of washing textiles, wherein each Group would require a separate search due to their separate classification thereby placing an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 23, 2021.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 8/26/21 
have been withdrawn:

The rejection of claims 1-11, 13, 14, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/154244, has been withdrawn.  
The rejection of claim 15 under 35 U.S.C. 102(a)(1) as anticipated by WO 2014/154244 has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/154244.
‘244 teaches a liquid detergent concentrate compositions comprising an emulsion having a water phase and an oil phase, the composition containing 1 to 50% of a source of alkalinity, 1 to 70% by weight of at least one nonionic surfactant, 0.1 to 10% by weight of a copolymer, 0.1 to 10% of a second copolymer, etc.  See Abstract.  The composition may contain a wide variety of other ingredients such as defoaming surfactants, pigments, dyes, fragrances, etc.  See page 22.  Specifically, ‘244 teaches a 
Note that, the Examiner asserts that the broad teachings of ‘244 would suggest compositions having the same phase separation properties as recited by instant claim 15 because ‘244 teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘244.     
‘244 does not teach, with sufficient specificity, a composition having a pH from 9 to 14 which is an emulsion having a water and oil phase, said composition being phosphorus free and containing an alkalinity source, a chelating/sequestering agent, an acrylic copolymer thickening agent, a nonionic surfactant, a whitening agent which is phosphorus free containing the requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH from 9 to 14 which is an emulsion having a water and oil phase, said composition being .  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using  WO2014/154244, Applicant states that ‘244 does not expressly teach compositions that are phosphorus free as required by the instant claims, and all example formulations taught by ‘244 include a phosphorus containing compound such that there would not be a reasonable expectation of success if the compositions were modified to remove a component that appears in all example formulations.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘244 suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, ‘244 clearly teaches that a wide variety of alkaline sources may be used including alkali metal hydroxides, alkali metal silicates, phosphates, etc., may be used and that suitable chelating/sequestering agents include aminocarboxylic acids such as EDTA, NTA, DPTA, phosphonates, etc.  See pages 15-18 of ‘124.  Therefore, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/February 15, 2022